Order entered July 23, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01433-CV

                             JARROD C. HAMMONDS, Appellant

                                                V.

                             DALLAS COUNTY, ET AL, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-03328

                                            ORDER
        Before the Court is appellant’s July 22, 2019 motion for extension of time to file his reply

brief. We GRANT the motion and ORDER the brief received July 17, 2019 filed as of the date

of this order.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE